   8:20-cv-00285-BCB-MDN Doc # 12 Filed: 11/05/20 Page 1 of 2 - Page ID # 38




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

EDDIE MEKASHA,

                        Plaintiff,                                     8:20-CV-285

        vs.
                                                            MEMORANDUM AND ORDER
UNITED STATES POSTAL SERVICE,

                        Defendant.


       Plaintiff, Eddie Mekasha, has filed a Motion to Reconsider, Filing 11. For the following

reasons, the Court denies the motion.

       Rule 60(b) permits a Court to grant relief from a judgment in the following circumstances:

       (1) mistake, inadvertence, surprise, or excusable neglect;

       (2) newly discovered evidence that, with reasonable diligence, could not have been
           discovered in time to move for a new trial under Rule 59(b);

       (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
           misconduct by an opposing party;

       (4) the judgment is void;

       (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
           judgment that has been reversed or vacated; or applying it prospectively is no
           longer equitable; or

       (6) any other reason that justifies relief.

       Fed. R. Civ. P. 60(b). A Rule 60 motion “must be made within a reasonable time.” Fed. R.

Civ. P. (60)(c)(1).

       In reviewing Mekasha’s motion, he makes no argument as to why the Court should

reconsider its prior Judgment. Rather, Mekasha rehashes the issues the Court previously

determined were barred by sovereign immunity. See Filing 11 at 1; Filing 9. Accordingly, Mekasha



                                                     1
   8:20-cv-00285-BCB-MDN Doc # 12 Filed: 11/05/20 Page 2 of 2 - Page ID # 39




has failed to demonstrate and the Court declines to find any of the legal grounds for reconsideration

under Rule 60.

       IT IS ORDERED:

   1. Plaintiff’s Motion to Reconsider, Filing 11, is denied.

       Dated this 5th day of November, 2020.

                                                      BY THE COURT:



                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge




                                                 2
